CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM As independent public accountants, we hereby consent to the use of our report incorporated by reference herein dated July 30, 2012 on the financial statements of the Crescent Large Cap Macro Fund as of March 31, 2012 and for the periods indicated therein and to the references to our firm in the prospectus and the Statement of Additional Information in this post-effective amendment on Form N-1A. Chicago, Illinois July 30, 2012 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM As independent public accountants, we hereby consent to the use of our report incorporated by reference herein dated July 30, 2012 on the financial statements of the Crescent Strategic Income Fund as of March 31, 2012 and for the periods indicated therein and to the references to our firm in the prospectus and the Statement of Additional Information in this post-effective amendment on Form N-1A. Chicago, Illinois July 30, 2012
